  Case 13-82356      Doc 52       Filed 03/14/19 Entered 03/14/19 11:17:07           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: SCOTT A. GRIGSBY, SR                  §       Case No. 13-82356
       SHERRY L. GRIGSBY                     §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 06/29/2013.

       2) The plan was confirmed on 09/20/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 09/28/2017, 05/10/2018, 07/05/2018, 08/23/2018.

       5) The case was completed on 10/01/2018.

       6) Number of months from filing or conversion to last payment: 63.

       7) Number of months case was pending: 68.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $40,915.00.

       10) Amount of unsecured claims discharged without full payment: $30,236.85.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 13-82356      Doc 52       Filed 03/14/19 Entered 03/14/19 11:17:07       Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 34,136.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                    $ 34,111.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,281.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 2,421.98
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 5,702.98

Attorney fees paid and disclosed by debtor(s):                 $ 219.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal    Interest
Name                            Class       Scheduled    Asserted    Allowed         Paid        Paid
LAW OFFICE OF HENRY REPAY       Lgl          3,500.00    3,500.00    3,500.00    3,281.00        0.00
CANDLEWICK LAKE ASSOCIATION Uns                  0.00         NA          NA         0.00        0.00
CITIMORTGAGE INC.               Uns         11,000.00   13,787.88   13,787.88    4,326.18        0.00
CITIZENS FINANCE                Sec          4,050.00    6,760.25    5,500.00    5,500.00      447.76
CITIZENS FINANCE                Uns          2,950.00        0.00    1,260.25      395.43        0.00
OCWEN LOAN SERVICING LLC        Sec         16,200.00   12,912.47   14,900.47   14,900.47        0.00
MYSTIC DUNES RESORT             Uns          2,500.00         NA          NA         0.00        0.00
SPRINGLEAF FINANCIAL SERVICES Sec            3,520.87    3,520.87        0.00        0.00        0.00
COMENITY BANK                   Uns            354.00         NA          NA         0.00        0.00
COMENITY BANK                   Uns            136.00         NA          NA         0.00        0.00
AMERICAN INFOSOURCE LP as agent Uns            998.00      998.91      998.91      313.43        0.00
RESURGENT CAPITAL SERVICES      Uns          1,265.00      754.07      754.07      236.60        0.00
AMERICAN INFOSOURCE LP as agent Uns            687.00    1,003.91    1,003.91      315.00        0.00
MIDWEST DENTAL                  Uns            187.00         NA          NA         0.00        0.00
OSF SAINT ANTHONY               Uns          1,368.00         NA          NA         0.00        0.00
RADIOLOGY CONSULTANTS OF        Uns          1,899.00         NA          NA         0.00        0.00
ROCKFORD MERCANTILE AGENCY Uns                 188.00    1,455.00    1,455.00      456.53        0.00
SPRINGLEAF FINANCIAL SERVICES Uns            4,577.00         NA          NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 13-82356      Doc 52       Filed 03/14/19 Entered 03/14/19 11:17:07    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
SPRINT NEXTEL - DISTRIBUTIONS       Uns      1,238.00   1,238.18   1,238.18     388.50       0.00
SWEDISH AMERICAN HEALTH             Uns      1,237.00        NA         NA        0.00       0.00
SWEDISH AMERICAN HEALTH             Uns        250.00        NA         NA        0.00       0.00
TRIBUTE CARD SERVICES               Uns      1,195.00        NA         NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns          0.00     121.72     121.72      38.19       0.00
AMERIMARK                           Uns          0.00     209.16     209.16      65.63       0.00
THE PALMS COUNTRY CLUB &            Uns          0.00   2,239.76   2,239.76     702.76       0.00
PORTFOLIO RECOVERY                  Uns          0.00     354.49     354.49     111.23       0.00
PORTFOLIO RECOVERY                  Uns          0.00     670.31     670.31     210.31       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 13-82356      Doc 52       Filed 03/14/19 Entered 03/14/19 11:17:07     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                       $ 14,900.47      $ 14,900.47              $ 0.00
      Debt Secured by Vehicle                   $ 5,500.00       $ 5,500.00           $ 447.76
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 20,400.47      $ 20,400.47           $ 447.76

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 24,093.64       $ 7,559.79                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,702.98
       Disbursements to Creditors              $ 28,408.02

TOTAL DISBURSEMENTS:                                            $ 34,111.00




UST Form 101-13-FR-S (9/1/2009)
  Case 13-82356        Doc 52      Filed 03/14/19 Entered 03/14/19 11:17:07               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
